Citation Nr: 0840791	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a chronic right knee 
disability, to include degenerative changes.

2. Entitlement to service connection for a chronic left knee 
disability, to include degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Marine Corps from 
October 1950 to April 1952.  Personnel records establish that 
he also served in the Marine Corps Reserves from March 1948 
to March 1950.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for degenerative changes, right and 
left knee, and a pulmonary condition due to asbestos 
exposure.  The RO issued a notice of the decision in March 
2005, and the veteran timely filed a Notice of Disagreement 
(NOD) that same month.  The RO provided a Statement of the 
Case (SOC) in March 2006 and thereafter, in May 2006, the 
veteran timely filed a substantive appeal with respect to the 
knee issues only.  In the Form 9, the veteran withdrew his 
pulmonary condition claim.  In March 2008, the RO provided a 
Supplemental Statement of the Case (SSOC).

The veteran did not request a hearing on this matter.

The Board notes that in a May 2005 statement, the veteran 
appeared to raise  informal secondary claims of atrial 
fibrillation and left leg condition secondary to degenerative 
changes, right leg.  As discussed below, the veteran's direct 
service connection claims are denied.  Under these 
circumstances, the record does not raise a claim for 
secondary service connection.  38 C.F.R. § 3.310.

Other Matter

In June 2005, the RO determined that the veteran was not 
entitled to nonservice-connected pension benefits.  The 
veteran has not filed a NOD with respect to this claim.  
Therefore, the pension benefits claim is not on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  Although the service medical records (SMRs) reflect an 
abnormal entrance examination of the knees, there are no 
subsequently dated in-service records relating to a 
disability of either knee and the separation examination was 
normal.

3. There is no post-service medical evidence of a right or 
left knee disability, to include arthritis, until nearly 50 
years after the veteran's discharge from active duty.

4. The veteran currently has left and right knee 
disabilities; however, the preponderance of the competent 
evidence of record is against a causal link between either 
knee disability and any incident of or finding recorded 
during service.     


CONCLUSIONS OF LAW

1. A chronic right knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the right 
knee be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2. A chronic left knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the left 
knee be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and any defect in notice was 
harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required to do so, the RO also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession in an August 2005 
correspondence.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 
2008) (providing that for "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  While no longer legally required, 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and received notice of the 
evidence needed to substantiate his service connection 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
February 2005 rating decision that is the subject of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Accordingly, the RO provided proper VCAA notice at the 
required time.

However, the veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating in the March 2004 letter.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, 487 F.3d 892 
(2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims; thus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The RO has obtained the 
veteran's service medical records from his period of active 
duty service.  In January 2008, the RO requested the 
veteran's reserve treatment records from the National 
Personnel Records Center (NPRC) and any line of duty 
determination for a knee injury.  The NPRC indicated that 
they do not have any such records.  In view of the foregoing, 
the Board concludes that further efforts to locate any 
additional reserve service medical records would be futile.  

The Board notes that the RO did not request medical records 
from Dr. C.C. (initials used to protect privacy) and there is 
indication that the veteran was granted Social Security 
Administration (SSA) disability.  However, the Board finds 
that the private provider and SSA records are not relevant 
because, as discussed below, the questions of in-service knee 
injuries and a current diagnosis are not in dispute; the 
primary impediment to a grant of service connection here is 
the absence of medical evidence or a competent opinion of a 
nexus between a current knee disability and service.  There 
is no contention or suggestion from the record that there are 
any post-service records that have not been obtained that 
would contain any information that is pertinent to this 
question.  Moreover, the veteran received a January 2005 VA 
knee examination, which was thorough in nature and it failed 
to result in an opinion supporting the contended nexus.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 




II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309. 

III. Analysis

a. Factual Background

Service Medical Records

The veteran's October 1950 extended active duty examination 
contains a finding of "trick knees."  A May 1951 routine 
examination was normal.  A November 1951 routine examination 
was also normal. The accompanying Report of Medical History 
indicates that the veteran denied having trick knees.  The 
April 1952 discharge examination was also normal.

Private Provider Records

Records from May 2002 to May 2007 indicate that the veteran 
received treatment for bilateral knee pain and was diagnosed 
with degenerative arthritis of both knees.  These records 
further indicate that the veteran underwent arthroscopic 
lateral meniscectomy of the right knee in May 2002.  A May 
2007 treatment note indicates that the veteran reported 
several injuries to the right knee during reserve service.  
Dr. A.B., MD, stated:

The nature of the diagnosis was again discussed and 
reviewed in detail with the patient.  Certainly the 
patient's injuries described over the period of 
1948 to 1949 may have resulted in some damage to 
the medial compartment of the right knee joint.  
[The veteran's] arthroscopy of the right knee of 
April 2002 may also be a contributing factor in his 
degenerative arthritis. 

January 2005 VA Examination 

In January 2005, the veteran submitted to a VA examination of 
the knees.  He reported that his knee pain first began during 
boot camp.  The veteran gave a post-service history of a 
right knee injury in 1993, which resulted in a diagnosis of 
meniscus tear and an arthroscopic procedure.  He underwent a 
second arthroscopic procedure of the right knee in 1995.  
Third and fourth arthroscopies were performed in 2002.  The 
veteran also underwent a left knee arthroscopy in 2002.  He 
described flare-ups as "constant."  Standing, sitting, and 
walking 50-100 yards caused a "problem."  He described 
guarding his gait to prevent twisting or excessive/rapid 
movement.  The veteran indicated that he occasionally used 
crutches.

A physical examination of the right knee revealed a grossly 
degenerative knee that resulted in an altered gait.  There 
was pain upon compression.  There was also notable crepitus 
but no effusion, laxity, or disarticulation.  McMurray's test 
was mildly positive.  The clinician noted a mild "clunking" 
during palpation.  A physical examination of the left knee 
was essentially normal.  The veteran was able to perform a 
deep knee bend to 40 degrees but pain, weakness, and 
stiffness were noted.  The clinician noted that all of the 
DeLuca factors were present, right knee greater than left.  
X-rays revealed mild to moderate degenerative change, 
predominantly involving the medial joint compartments, a 
little greater on the right than the left.

The clinician reviewed the claims file and diagnosed multiple 
post-surgical, functional, bilateral knee medial compartment 
grade III osteoarthritis with some balance and gait 
instability.  He determined that "[i]t is virtually 
impossible to determine if original knee disease was genetic, 
acquired, or initially instigated by training requirements 
while on active duty, without resorting to guesswork and 
speculation."

Buddy Statement

The claims file contains a May 2006 letter submitted by 
R.W.M., MD, which includes the following statement:

My friend, [the veteran], arrived in Reedsport, 
Oregon in 1998 from California.  On his arrival he 
could do most things with some discomfort from an 
injury incurred in the Marine Corps in his first 
tour of duty in the late forties.  When 
manipulating heavy artillery in the reserve he was 
knocked down and twisted his knee a few times.  It 
remained recurrently swollen, "locked up" and 
painful.



Veteran's Statements

In a letter received May 2006, the veteran stated that he 
first injured his knees while training with the 105 mm 
Howitzer Battalion in 1948.  He did not report any problems 
with his knees during the November 1951 or April 1952 
examinations because "they were not giving [him] any 
trouble."

In another letter received May 2006, the veteran stated that 
his knees bothered him only occasionally when he was younger 
and that it was not until the early 1990's that the condition 
worsened.

b. Discussion

As noted above, there are no service medical records (SMRs) 
for the veteran's reserve service period.  There is also a 
period of decades between the veteran's 1952 separation and 
the first documented medical reports of his knee 
disabilities.  However, as the veteran has presented 
consistent, credible, and detailed accounts of his in-service 
bilateral knee trauma, such history is not in dispute.  
However, with respect to a nexus between a current disability 
of either claim and service, the Board determines that the 
evidence preponderates against the veteran's claims.  

While the evidence shows that the veteran suffered from 
"trick knees" in October 1950, there are no subsequently 
dated in-service records relating to a disability of either 
knee and the April 1952 separation examination of the knees 
was normal, thereby indicating that the veteran's knee 
problems had resolved.  In addition, the first documented 
complaint of knee pain is dated decades after service.  Such 
a long gap of time of between in-service knee trauma and the 
first post-service medical evidence of a diagnosis of a knee 
disability is, in itself, significant and it weighs against 
the veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  The Board has considered the veteran's contention 
that he has had recurrent bilateral knee symptoms since 
service but given the normal separation examination and the 
absence of any pertinent abnormal medical findings for almost 
50 years, the Board finds that service connection may not be 
established pursuant to  continuity of symptomatology under 
38 C.F.R. § 3.303.

The Board acknowledges Dr. A.M.B.'s opinion that the in-
service injuries described by the veteran may have resulted 
in damage to the medial compartment of the right knee joint.  
(Emphasis added.)  However, this opinion is speculative in 
nature.  38 C.F.R. § 3.102 (2008) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  There is 
also no indication that the examiner reviewed the claims 
file.  Thus, this opinion neither supports nor weighs against 
the claim.

The VA examiner thoroughly reviewed the claims and noted the 
veteran's history of post-service injuries to both knees.  He 
indicated that he could not render an opinion as to the 
etiology of the veteran's knee disabilities without resorting 
to speculation.  Thus, the VA opinion also fails to support 
the contended causal relationship.  

The Board also finds that presumptive service connection for 
arthritis of either knee is not established.  Under the most 
favorable analysis of the evidence, the earliest that it 
could be said that the veteran developed arthritis of the 
right knee is April 2002, which is decades after his 
discharge from service.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his knee disabilities.  Although 
the veteran is certainly competent to describe symptoms, to 
include pain (see, e.g., Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994)), without any indication in the record that he 
has relevant medical training, he is not competent to render 
an opinion on the diagnosis of his bilateral knee disability, 
to include arthritis.  Further, he is not competent to 
provide an opinion on whether an etiological relationship 
exists between his bilateral knee osteoarthritis and any 
event during service, versus some post-service etiology.  As 
a result, his own assertions are not probative to the 
critical issue in this case of whether his disabilities are 
linked to injuries incurred during service.

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for a disability of either knee, 
to include degenerative changes.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a chronic right knee disability, to 
include degenerative changes, is denied.

Service connection for a chronic left knee disability, to 
include degenerative changes, is denied.


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


